Citation Nr: 0401415	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  97-10 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran had active service from March 1974 to July 1985.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided a VCAA letter that is specific to her claims.  
Given the aforementioned, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  On remand, appropriate action 
should be undertaken to ensure that the directives of VCAA 
have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  With 
specific regard to VA's duty to assist, it is noted that the 
veteran has indicated that she receives ongoing treatment at 
the VA facility in Fort Harrison, Montana.  Outstanding and 
relevant records should be obtained.  Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, following the issuance of supplemental statements of 
the case in January and February 2003, additional evidence 
was submitted in support of the veteran's claims.  She did 
not waive RO jurisdiction over such.  Consequently, the case 
must also be remanded so that the RO may review the newly 
submitted records. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to her 
claim of entitlement to service 
connection for sinusitis and claim for 
TDIU.  Such notice should specifically 
apprise her of the evidence and 
information necessary to substantiate her 
claims and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Outstanding and relevant VA medical 
records should be obtained from the 
facility in Fort Harrison, Montana. 

3.  Thereafter, the entire claims file 
should be reviewed, to include any 
records submitted in April and July 2003.  
If the claims remain denied, the case 
should be returned to the Board after 
compliance with requisite appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


